Citation Nr: 1316330	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  04-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected hyperpigmented lesions of the face and right axillary region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 2000. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which denied the Veteran's claim for a disability rating in excess of 10 percent for service-connected hyperpigmented lesions of the face and right axillary region.  The Veteran disagreed and perfected an appeal.

In September 2007, October 2010, February 2012 and November 2012 decisions, the Board remanded the claim for further procedural and evidentiary development.

The appeal has been returned to the Board for appellate review.


FINDING OF FACT

Hyperpigmented lesions of the face and right axillary region affect at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is not required for a total duration of six weeks or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hyperpigmented lesions of the face and right axillary region have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7806 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)  (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided sufficient notice in a letter mailed to her in September 2007.  Although this letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  In the most recent Remand, it was noted that the Veteran recently identified additional private treatment sources.  The Veteran was asked by way of a November 2012 letter from the AMC to furnish information so that VA could obtain these records, but she furnished no response.  With respect to skin examinations conducted during the pendency of the appeal, the Board observes the Court's guidance for cases in which the Veteran describes symptoms which periodically increase in severity to become more severe than clinically observed during VA examination.  The Board in fact did request that in February 2012 that an examination be conducted when the skin disability is manifesting a flare-up, and that photographs be taken.  The Board acknowledges Ardison v. Brown, 6 Vet. App. 405, 407 (1994), in which the Court held that the duty to assist requires that, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA must provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See also Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  However, more applicable in this case is the Court's more recent holding, in Voerth v. West, 13 Vet. App 117 (1999), that an examination is not necessary during the active phase of a disease that did not interfere with employment and where the short duration of the active phase made arranging for an examination infeasible.  Voerth may be further distinguished from Ardison in that, in Ardison, the appellant's worsened condition would last weeks or months, while in Voerth the appellant's worsened condition would last only a day or two.  In the case at hand, the Veteran has not demonstrated that her skin disability interferes with her earning potential.  Furthermore, there is no evidence of prolonged periods of flare-ups during the appellate period.  Additionally, it appears from the Veteran's statements, findings, and pictures associated with the most recent examination that the Veteran in fact was manifesting symptoms at the time of the examination.  Therefore, the Board concludes that a remand for another VA examination is not warranted. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as will be discussed below, the disability at issue has not significantly changed during the pendency of this appeal and a uniform evaluation is warranted. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Additionally, a veteran previously rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran filed her claim for an increased rating in May 2003, however, the September 2009 supplemental statement of the case appears to indicate consideration of the new criteria in response to the Veteran's contentions.  Accordingly, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord her the highest rating.  The appellant is entitled to the most favorable of the versions of a regulation that was revised during her appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes at 38 C.F.R. § 4.118 will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the veteran.  38 C.F.R. § 4.118 (2012). 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Here, the Veteran is in receipt of a 10 percent evaluation for hyperpigmented lesions of the face and right axillary region, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, for dermatitis and eczema.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 

Under the criteria in effect prior to October 23, 2008, dermatitis and eczema are evaluated pursuant to Diagnostic Code 7806, which provides a 10 percent rating if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period.  Symptoms are otherwise rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118 Diagnostic Code 7800 (in effect prior to October 23, 2008 and as of October 23, 2008).

Diagnostic Code 7800, as in effect prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye was to be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs are to be taken into consideration when rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (2), (3) (2008). 

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

There are two notes following Diagnostic Code 7801.  Note 1 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assigned a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4), (5) (2012).

Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2012). 

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  That is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2012). 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012). 

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).

III.  Analysis

The Veteran submitted the instant claim for increase in May 2003.  She described the skin condition and related her belief that it had worsened.  Service connection for this skin condition and a 10 percent rating was initially granted in June 2001.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an increased rating for her skin condition on appeal.

On VA examination in November 2003, the Veteran's history was reviewed.  On physical examination, the Veteran was noted to have velvety-thin plaques in her bilateral axilla region.  Flesh-toned and red papules were noted on her chest, along with some pit scars on her face, especially along the hairline.  The clinical impression was acne vulgaris with scarring, with a component of pomade acne of her scalp or acne cosmetic of her scalp.  In addition, there was intractable plantar keratomas of the axilla bilaterally.  

VA treatment records dated from September 2003 through July 2008 reflect no complaints or treatment for the disability on appeal.  In November 2004 and January 2006 review of systems notes, the Veteran denied any new skin rash or lesions.  

The Veteran underwent a VA examination in August 2009 by an examiner who reviewed the claims folder.  On physical examination, there were multiple brown macular spots on the bilateral cheeks and pit scars noted on the left cheek.  There were three hyperpigmented lesions involving right axillae.  It was noted that the Veteran used over the counter topical remedies, Clinique, Proactive and Aveno, constantly, and that her symptoms of hyper and hypopigmented pimples and plaques were constant.  No side effects were reported.  She did not use either corticosteroid or an immunosuppressive treatment.  

The Veteran was afforded an additional VA examination, for scars, in February 2011 by an examiner who reviewed the claims folder.  As directed by the BVA remand, the examiner reviewed the claims file and the all pertinent medical evidence.  Examination shows that the skin condition has persisted and she uses over the counter remedies without resolution.  The examiner noted that she has symptoms of hyperpigmented macules, pimples and pustules.  The medical report shows that she has constantly used topical over the counter treatment for the last 12 months.  The examiner noted that she does not use corticosteroid or an immunosuppressive treatment therapy.  On physical examination, the examiner noted that the percent of the exposed area affected was greater than 5 percent but less than 20 percent and total percent of body affected is less than 5 percent.  The examiner noted that there were about 10 hyperpigmented macular lesions measuring about 3mm or less on both cheeks, no pitting on examination and scattered hyperpigmented papules each measuring about 1-2mm in size on the right axillae region.  All diagnostic testing was performed and the examiner diagnosed pigmented benign lesions face and right axillae.  The examiner noted that this condition does not have any effect on her occupation.  Shaving caused painful flares of the disorder.

The Veteran was afforded an additional VA examination, for skin, in April 2012 by an examiner who reviewed the claims folder, to determine the current severity of the service connected hyper-pigmented lesions face and right axillary region.  The VA Skin Compensation and Pension examination included a discussion of the history of the condition, a physical examination to evaluation the condition, and a review of the claims file.  The examiner diagnosed the Veteran with eczema.  Unretouched color photographs were included.  The Veteran stated that she was receiving private treatment for this condition.  The Veteran stated that the condition during the examination was an accurate representation of her service-connected skin condition. 

The examiner noted that the Veteran has been treated with oral or topical medications in the past 12 months to include systemic corticosteroids or other immunosuppressive medications, and antihistamines for a duration of less than six weeks.  She also used Retinoids, Hydroquinone, and Benzoyl constantly or near-constantly.  The skin conditions did not cause scarring or disfigurement of the head, face, or neck.  The service-connected disorder was noted to cover between 5 to less than 20% of her total body area and less than 5 percent of her exposed body area.  The examiner also noted that all of your lesions are painless.  The diagnosis was about 10 hyperpigmented (brown) macules measuring 1 - 3mm in size with underlying pitting, right cheek; about 5 hyperpigmented (brown) macules measuring 1 - 3mm in size, left cheek; diffuse hyperpigmentation with scattered 1mm hyperpigmented papules, right axillae.  

The examiner included an addendum dated in September 2012 indicating that the lesions are all painless and superficial, except that the right cheek lesions would be deep based on the description of pitting.  This examination was adequate because it was based on a review of the history, a physical examination and as sufficient information was provided in order to allow the Board to render an informed determination.

Although the Veteran was invited to submit information that would enable the VA to confirm that she undergoes private treatment for her hyperpigmented lesions of the face and right axillary in March 2012, she has not responded to this invitation.  

Having carefully reviewed the evidence pertaining to this issue, the Board concludes that an evaluation in excess of 10 percent for hyperpigmented lesions of the face and right axillary is not warranted.  As to either the period prior to or after October 23, 2008, the Board notes that she has not demonstrated the criteria for an increased rating.  As noted, the current 10 percent evaluation contemplates, under DC 7806, at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  This has not been shown at any time.  

Here, the area affected by the condition has been measured, at worst, as not greater than 20 percent of the entire body or exposed areas and the service-connected disorder has not required the use of systemic therapy or intensive light therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.  While the evidence does show that she required systemic therapy, it was for a period of less than six weeks.  In essence, the evidence establishes that the currently assigned 10 percent evaluation is appropriate and the criteria for the next higher evaluation have not been met based on the criteria set forth at DC 7806 throughout the appeal period. 

The Board has considered whether the disability might be more favorably evaluated pursuant to the criteria for scars based on the former diagnostic criteria.  However, the record establishes that the condition does not result in disfigurement.  She also does not have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Additionally, she does not approach the previously noted former criteria for a 20 percent rating found at DC 7801 (12 square inches (77 square cm)).  The evidence also does not show that she has scars that are unstable or painful on examination or that there is limitation of function of the affected part therefore ratings pursuant to DCs 7803, 7804, and 7805 are not warranted.  

As to the period beginning October 23, 2008, the Veteran does not approach the criteria for a rating in excess of 10 percent under the revised criteria.  There is no visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement.  There is no deep scar approximating 12 square inches, nor is there a superficial nonlinear scar not of the head, face or neck greater than 144 square inches.  There is no painful or unstable scar.  

The Board has considered the Veteran's arguments with respect to this disability, and acknowledges that she is competent to report her symptoms and their perceived severity.  She has reported that she experiences flare-ups of the axilla condition on shaving, however, symptomatology associated with a skin disorder is contemplated by Code 7806.  Also, the most probative evidence consists of that prepared by neutral skilled professionals, concerning the extent of skin involvement and such evidence demonstrates an evaluation in excess of the currently assigned 10 percent is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Ortiz; Gilbert. 

In view of the above, the preponderance of the evidence is against a rating in excess of 10 percent at all times relevant to the claim.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted anything other than a 10 percent schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Extraschedular Consideration 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected skin disability.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's skin disability, hyper and hypopigmented lesions on the face and right axilae of the size and nature described, is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).


ORDER

Entitlement to an evaluation in excess of 10 percent for hyperpigmented lesions of the face and right axillary region is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


